DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/22 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 6-9, filed 11/4/22, with respect to the rejection(s) of claim(s) 1 and 14 under 35 USC 103 have been fully considered and the amendments are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bachinski et al. (PG Pub. 2014/0249601).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 14, 16-17, 19-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosa et al. (PG Pub. 2014/0081369) in view of Bachinski et al. (PG Pub. 2014/0249601). The examiner considers an effective filing date of 7/21/14 for the mention of an authorization code in this family of applications.
Regarding Claims 1, 9, 14, and 23, Sosa discloses a system comprising:
a stimulator (see headpiece 110) comprising a signal generator (see signal generator 1010; par. 119; the embodiment where the signal generator is contained within the head piece) that generates an electrical impulse (see par. 121), wherein the stimulator includes a contact surface (see material 930; Fig. 9B and 9D) that contacts an outer skin surface of a head of a patient (see par. 25), wherein the stimulator transmits the electrical impulse transcutaneously through the outer skin surface to a nerve at a target region of the head (see par. 23), wherein the electrical impulse is sufficient to modulate the nerve and modify the medical condition (see par. 122); wherein the stimulator is configured for wireless coupling (see par. 129 and Claim 12) to a mobile device (see module 320);
the mobile device being configured to instruct the signal generator to transmit the electrical impulse to the electrodes and to control a parameter of the electrical impulse (see par. 66 and 128). 
Sosa discloses an energy source in the mobile device and not in the stimulator. Sosa also does not explicitly disclose a software program downloadable onto the mobile device that includes an authorization code to authorize the stimulator to transmit the electrical impulse. 
Bachinski discloses a similar transcutaneous neurostimulation device (see par. 12, 89 and device 200; Fig. 2A) coupled to a mobile device (see computing device 802; par. 132 and Fig. 8) where the energy source (see flexible power source 230; par. 80) and signal generator (see pulse generation circuitry 228; par. 81) are in the stimulator (see Fig. 2A) and a software program downloadable onto the mobile device (see par. 102 and 147) and configured to instruct the energy source and the signal generator to transmit the electrical impulse to the electrodes (see par. 26) and to control a parameter of the electrical impulse (see Fig. 12 and par. 147), wherein the software program includes an authorization code that authorizes the stimulator to transmit the electrical impulse (see par. 23, 122). It would have been obvious to one of ordinary skill in the art at the time of the invention to include software on the mobile device that authorizes transmission of the electrical impulse by the stimulator because Bachinski teaches the benefit of remotely controlling differently placed stimulators (see par. 71, 122). 
Regarding Claims 3 and 16, Sosa discloses wherein the medical condition is at least one of a primary headache, a trigeminal neuralgia, a trigeminal neuropathy, a facial pain, or a dental pain (see par. 23).
Regarding Claims 4 and 17, Sosa discloses wherein the nerve comprises a branch of at least one of the trigeminal nerve, a greater occipital nerve, a lesser occipital nerve, or a great auricular nerve of the patient (see par. 23).
Regarding Claim 5, Sosa does not specify that the mobile device is a mobile phone. Bachinski discloses a neural stimulator wherein the mobile device is a mobile phone wirelessly coupled to the stimulator (see par. 26). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a cell phone as the mobile device because Bachinski teaches cell phones enable communication, portability (see par. 121), and most patients already carry cell phones.
Regarding Claims 6 and 20, Bachinski further discloses the mobile device is a mobile phone having a surface and the stimulator attaches to the surface (see Fig. 8-9). The examiner considers the stimulator (800 and 900) attaches to the surface of the mobile phone via cable 804 and 904). It would have been obvious to one of ordinary skill in the art at the time of the invention to attach the mobile phone and stimulator in this way because Bachinski teaches the connection allows for communication between the two devices (see par. 132).
Regarding Claims 7 and 21, Sosa does not disclose a network. Bachinski discloses wherein the mobile device is a mobile wireless network device capable of receiving and transmitting data over a network (see par. 17 and Fig. 11). It would have been obvious to one of ordinary skill in the art at the time of the invention to communicate over a mobile wireless network so that a clinician that is further away can still communicate with the patient (see par. 134) and third-parties (see par. 137).
Regarding Claims 8 and 22, Sosa discloses wherein the contact surface includes an electrode (see par. 115).

Claims 12 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosa et al. (PG Pub. 2014/0081369) in view of Bachinski et al. (PG Pub. 2014/0249601), and further in view of Michelson (PG Pub. 2002/0193844).
Regarding Claims 12 and 26, Sosa and Bachinski do not disclose delivering the impulse in bursts of pulses. Michelson discloses a similar transcutaneous neurostimulation device (see Fig. 1) wherein the electrical impulse includes bursts of pulses with each of the bursts having a frequency from about 1 burst per second to about 100 bursts per second and each of the pulses having a frequency from about 1 KHz to about 20 KHz (see par. 12). It would have been obvious to one of ordinary skill before the filing date of the claimed invention to use this stimulation range in order to generate in synchronism with the modulation frequency action potentials in the treatment area (see par. 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792